CAMMACK, Chief Justice.
This appeal is from a judgment holding that the. appellee is entitled to a continuing teaching contract under KRS 161.-740'.'
In the case of Payne v. Bush, Ky., 249 S.W.2d 789, we held that a teacher eligible for a continuing contract under, the Teachers’ Tenure Act, after having taught two years under a limited contract, acquires nó absolute right to a continuing contract on subsequent re-employment under a limited contract. That case is controlling here, since the facts in the two cases are identical.
Judgment reversed, with directions to set it aside, and to enter a judgment in conformity with this opinion.